Case 1:20-cv-00074-HYJ-PJG ECF No. 52, PageID.136 Filed 11/19/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN

 Raquel Clark,

      Plaintiff,                                   Case No. 1:20-cv-00074

 v.                                                HON. HALA Y. JARBOU

 County of Muskegon, Ashley N. Derooy,
 and Jerid Herman, in their individual and
 official capacities,

    Defendants.
_____________________________________________________________________
 Christopher J. Trainor (P42449)    Allan C. Vander Laan (P33893)
 Amy J. DeRouin (P70514)            Cummings, McClorey, Davis & Acho
 Christopher Trainor & Associates   Attorneys for Defendants
 Attorneys for Plaintiff            2851 Charlevoix Dr., S.E. - Suite 327
 9750 Highland Road                 Grand Rapids MI 49546
 White Lake MI 48386                616-975-7470
 248-886-8650                       avanderlaan@cmda-law.com
 amy.derouin@cjtrainor.com

_____________________________________________________________________
              STIPULATION OF DISMISSAL WITH PREJUDICE

         The parties, through their respective counsel, stipulate and agree to dismissal of

Defendants, County of Muskegon and Jerid Herman, from this action with prejudice and

without costs, interest or attorney fees to any of the parties.

Dated: November 16, 2020


                                           /s/ Amy J. DeRouin with permission
                                           Christopher J. Trainor (P42449)
                                           Amy J. DeRouin (P70514)
                                           Attorney for Plaintiff


                                           /s/ Allan C. Vander Laan
                                           Allan C. Vander Laan (P33893)
                                           Attorney for Defendants

                                           01210977-1   1
                                                            1:20-cv-74
Case 1:20-cv-00074-HYJ-PJG ECF No. 52, PageID.137 Filed 11/19/20  Page 2 of 2




                                 ORDER OF DISMISSAL

              At a session of said Court held on the19th        Nov. 2020.
                                                    ___ day of ______,

              PRESENT: THE HONORABLE HALA Y. JARBOU


       Upon reading and filing of this stipulation, and the Court being fully advised in the

premises:

       IT IS ORDERED that Plaintiff’s actions against Defendants, County of Muskegon

and Jerid Herman, are dismissed with prejudice and without costs, interest or attorney

fees to either party.

       This is a final Order and closes the case.


                                           /s/ Hala Y. Jarbou
                                          _____________________________________
                                          HON. HALA Y. JARBOU
                                          United States District Court Judge




                                          01210977-1   2
